Art. 5 — La liste des candidatures est close le samedi
27 février 2010 au terme de l’horaire administratif.

Art. 6 — Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.
Tunis, le 11 février 2010.
Le ministre de l'enseignement supérieur et de
la recherche scientifique
Béchir Tekari
Le ministre de la justice
et des droits de l'Homme
Lazhar Bououni
Vu
Le Premier ministre
Mohamed Ghannouchi

MINISTERE DE L'INDUSTRIE

ET DE LA TECHNOLOGIE
Décret n° 2010-241 du 9 février 2010, portant
approbation de la convention relative au
permis de recherche d'hydrocarbures dit
permis « Jenein Centre » et de ses annexes.

Le Président de la République,

Sur proposition du ministre de l'industrie et de la
technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi n°
2004-61 du 27 juillet 2004 et la loi n° 2008-15 du 18
février 2008 notamment son article 19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l'industrie,

Vu le décret n° 2000-134 du 18 janvier 2000,
portant organisation du ministère de l'industrie, tel que
modifié et complété par et le décret n° 2007-2970 du
19 novembre 2007,

Vu le décret n° 2001-1842 du 1° août 2001, portant
approbation de la convention particulière type, relative
aux travaux de recherche et d'exploitation des
gisements d'hydrocarbures.

Décrète :

Article premier - Sont approuvées, la convention et
ses annexes jointes au présent décret et signées à
Tunis, le 5 octobre 2009 entre l'Etat Tunisien d'une
part, l'entreprise tunisienne d'activités pétrolières en
tant que titulaire et la société «Storm Ventures
International Inc » en tant qu'entrepreneur d'autre part
et relatives au permis de recherche d'hydrocarbures dit
permis « Jenein Centre ».

Art. 2 - Le ministre de l'industrie et de la technologie
est chargé de l'exécution du présent décret qui sera
publié au Journal Officiel de la République Tunisienne.

Tunis, le 9 février 2010.

Zine El Abidine Ben Ali

MAINTIEN EN ACTIVITE
Par décret n° 2010-242 du 9 février 2010.
Monsieur Mohamed El Ouaer, administrateur
général, est maintenu en activité pour une cinquième
année, à compter du 1* avril 2010.

Par décret n° 2010-243 du 9 février 2010.

Monsieur Malek Khelil est maintenu en activité
dans le secteur public pour une quatrième année, à
compter du 1 mars 2010.

Par décret n° 2010-244 du 9 février 2010.
Monsieur Khemaies Brini, ingénieur en chef, est

maintenu en activité pour une année, à compter du 1°
mars 2010.

CONGES POUR LA CREATION D’ENTREPRISES
Par décret n° 2010-245 du 9 février 2010.

Il est accordé à Monsieur Mohamed Kais Khnin,
agent au centre technique de l'emballage et du
conditionnement, un congé pour la création d'une
entreprise pour une période d'une année.

Par décret n° 2010-246 du 9 février 2010.

Il est accordé à Monsieur Chokri Jberi, agent au
centre technique de l'emballage et du
conditionnement, un congé pour la création d'une
entreprise pour une période d'une année.

MINISTERE DES DOMAINES DE L'ETAT
ET DES AFFAIRES FONCIERES

Arrêté du ministre des domaines de l'Etat et
des affaires foncières du 10 février 2010,
portant délégation de signature.

Le ministre des domaines de l'Etat et des affaires
foncières,

Vu la loi n° 83-112 du 12 décembre 1983, portant
statut général des personnels de l'Etat, des collectivités
locales et des établissements publics à caractère
administratif, ensemble les textes qui l'ont modifiée ou
complétée et notamment la loi n° 2003-20 du 17 mars
2003,

N°13 Journal Officiel de la République Tunisienne — 12 février 2010

Page 401
